Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 1 of 10 PageID 265




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

    SOLAR CITY, INC.,

               Plaintiff,


    v.                                   Case No. 8:19-cv-2538-T-33TGW

    CRYSTAL CLEAR CONCEPTS, LLC,
    and AUSTIN FORD,

               Defendants.


    AUSTIN FORD,

               Crossclaim-Plaintiff,

    v.

    CRYSTAL CLEAR CONCEPTS, LLC,

               Crossclaim-Defendant.

    _______________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

    Crossclaim-Defendant Crystal Clear Concepts, LLC’s Motion to

    Dismiss Crossclaim (Doc. # 24), filed on November 18, 2019.

    Crossclaim-Plaintiff Austin Ford responded in opposition on

    December 6, 2019. (Doc. # 38). For the reasons that follow,

    the Motion is denied.




                                     1
Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 2 of 10 PageID 266




    I.   Background

         In 2015, Ford was the owner of Crystal Clear. (Doc. # 16

    at 3). On March 24, 2015, Ford “entered into an Agreement

    with [Plaintiff Solar City, Inc.] whereby [Solar City] would

    extend credit to [Crystal Clear] up to $15,000.” (Id.). As

    part of that Agreement, Ford entered into a personal guaranty.

    (Id.; Doc. # 1-1 at 9). Ford later sold his interest in

    Crystal Clear on June 30, 2017. (Doc. # 16 at 3). Ford

    attaches    the    “Membership    Interest       Purchase    Agreements”

    through which he       sold his interest in Crystal Clear as

    exhibits. (Id. at 6-51).

         Only after Ford sold his interest in Crystal Clear did

    Crystal Clear “utilize[] the underlying line of credit” from

    the Agreement with Solar City. (Id. at 3). Thus, Ford “had no

    knowledge of the alleged indebtedness until the commencement

    of this action and in no way benefitted from the alleged

    transactions      between   [Solar    City]     and   [Crystal   Clear].”

    (Id.).

         Ford “finds himself in a position where he is exposed to

    liability    by     the     alleged       wrongful    act   of   another,

    specifically [Crystal Clear’s] failure to make payment to

    [Solar City].” (Id.). He alleges that he “is potentially

    liable to [Solar City] only because he is vicariously liable


                                          2
Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 3 of 10 PageID 267




    by virtue of a personal guarant[y] entered into prior to

    [Ford] selling his interest in [Crystal Clear].” (Id. at 4).

    According to Ford, Crystal Clear “has an implied duty to

    indemnify [] Ford against any and all damages.” (Id. at 3).

          Solar City initiated this action against Crystal Clear

    and Ford in state court on September 15, 2019, asserting

    claims for breach of contract, breach of guaranty, account

    stated, and quantum meruit. (Doc. # 1-1). The case was removed

    to this Court on the basis of diversity jurisdiction on

    October 14, 2019. (Doc. # 1). Ford filed his Answer and

    Crossclaim   for    indemnification      against    Crystal   Clear    on

    October 31, 2019. (Doc. # 16).

          Crystal Clear now moves to dismiss the Crossclaim for

    failure to state a claim or, alternatively, for forum non

    conveniens. (Doc. # 24). Ford has responded (Doc. # 38), and

    the Motion is ripe for review.

    II.   Legal Standard

          On a motion to dismiss pursuant to Rule 12(b)(6), this

    Court accepts as true all the allegations in the crossclaim

    and   construes    them   in   the   light   most   favorable   to    the

    plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

    1262 (11th Cir. 2004); see also Williams v. Jet One Jets,

    Inc., No. 1:08-CV-3737-TCB, 2009 WL 10682155, at *2 (N.D. Ga.


                                         3
Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 4 of 10 PageID 268




    Nov. 19, 2009)(applying the typical Rule 12(b)(6) standard on

    a motion to dismiss a crossclaim). Further, the Court favors

    the crossclaim plaintiff with all reasonable inferences from

    the allegations in the crossclaim. Stephens v. Dep’t of Health

    & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990). But,

         [w]hile a [crossclaim] attacked by a Rule 12(b)(6)
         motion to dismiss does not need detailed factual
         allegations, a plaintiff’s obligation to provide
         the grounds of his entitlement to relief requires
         more than labels and conclusions, and a formulaic
         recitation of the elements of a cause of action
         will not do. Factual allegations must be enough to
         raise a right to relief above the speculative
         level.

    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

    citations omitted). Courts are not “bound to accept as true

    a legal conclusion couched as a factual allegation.” Papasan

    v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

    consideration to well-pleaded factual allegations, documents

    central to or referenced in the crossclaim, and matters

    judicially noticed. La Grasta v. First Union Sec., Inc., 358

    F.3d 840, 845 (11th Cir. 2004).

    III. Analysis

         First,   Crystal   Clear   argues   that   Ford’s   claim   for

    indemnification arises out of his guaranty in the Agreement

    with Solar City. (Doc. # 24 at 5). As that guaranty states

    that it is governed by Florida law (Doc. # 1-1 at 9), Crystal


                                     4
Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 5 of 10 PageID 269




    Clear argues that Florida law applies. (Doc. # 24 at 5).

    Additionally, it argues that Ford has failed to state a claim

    for common law indemnification but rather is bringing a

    premature   claim    for   subrogation,    which   is   subject   to

    dismissal. (Id.).

         Alternatively, Crystal Clear argues that, if Ford’s

    claim for indemnification arises out of his sale of his

    interest in Crystal Clear, then the Crossclaim should be

    dismissed under the doctrine of forum non conveniens. (Id.).

    To support this contention, Crystal Clear points to the

    Membership Interest Purchase Agreements, which specify that

    the exclusive venue for claims arising from those agreements

    is in Dallas County, Texas. (Doc. # 16 at 6-51).

         Upon review, the Court finds that Ford is casting his

    claim as one for common law indemnification under Florida

    law. “For a party to prevail on a claim of common law

    indemnity, the party must satisfy a two-prong test.” Dade

    Cty. Sch. Bd. v. Radio Station WQBA, 731 So. 2d 638, 642 (Fla.

    1999). “First, the party seeking indemnification must be

    without fault, and its liability must be vicarious and solely

    for the wrong of another.” Id. “Second, indemnification can

    only come from a party who was at fault.” Id.; see also Fla.

    Farm Bureau Gen. Ins. Co. v. Ins. Co. of N. Am., 763 So.2d


                                     5
Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 6 of 10 PageID 270




    429, 435 (Fla. 5th DCA 2000)(“In order to properly plead a

    cause of action for common law indemnity, the party seeking

    indemnity must allege in his complaint 1) that he is wholly

    without fault; 2) that the party from whom he is seeking

    indemnity is at fault; and 3) that he is liable to the injured

    party       only   because    he     is        vicariously,    constructively,

    derivatively, or technically liable for the wrongful acts of

    the        party     from    whom     he        is   seeking     indemnity.”).

    “Additionally,         Florida      courts       have   required    a   special

    relationship between the parties in order for common law

    indemnification to exist.” Dade Cty. Sch. Bd., 731 So. 2d at

    642.

            The Court is unpersuaded by Crystal Clear’s arguments

    for dismissal. First, while Crystal Clear may be correct that

    common law indemnification claims make more sense in the tort

    context, the case law Crystal Clear cites does not support

    that a common law indemnification claim cannot be brought in

    the contract context. In fact, authority to the contrary

    exists. See 12 Fla. Jur 2d Contribution, Etc. § 42 (“A party’s

    liability for breach of contract to another can form the basis

    for    a    common    law   indemnification          claim    against   a   third

    party.”); Diplomat Properties Ltd. P’ship v. Tecnoglass, LLC,

    114 So. 3d 357, 361 (Fla. 4th DCA 2013)(“Here, the fact that


                                               6
Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 7 of 10 PageID 271




    Shower Concepts was found liable for breach of contract does

    not preclude it (or its assignee) from bringing a common law

    indemnity claim against Tecnoglass.”). Thus, the Court is not

    convinced that Ford cannot bring a common law indemnification

    claim, regardless of whether subrogation may have been a

    better legal theory upon which to base his claim.

            Moreover, Crystal Clear’s Motion does not sufficiently

    develop an argument that Ford’s Crossclaim fails to plead a

    cause    of    action       for   common       law   indemnification.    Besides

    arguing that Ford should have filed a subrogation claim,

    Crystal       Clear    at    most    asserts         that   Ford’s   common   law

    indemnification claim fails because “the personal guaranty

    makes     Ford    directly,         not    vicariously,       liable    for   any

    indebtedness covered by it.” (Doc. # 24 at 5). But Crystal

    Clear never develops this argument and, indeed, cites no case

    law supporting that Ford’s liability cannot be considered

    “vicarious.”

            Without such legal authority, the Court will not dismiss

    Ford’s common law indemnification claim. Indeed, the Court’s

    research supports that Ford’s potential liability to Crystal

    Clear     is     not    “direct”          for    purposes      of    common   law

    indemnification. See Auto-Owners Ins. Co. v. Ace Elec. Serv.,

    Inc., 648 F. Supp. 2d 1371, 1379 (M.D. Fla. 2009)(“[T]he


                                               7
Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 8 of 10 PageID 272




    City’s potential contract liability to Ace [the electrical

    contractor] does not mean that its liability is ‘direct’ such

    that an indemnification claim is impermissible. To the extent

    Dickens [the design professional] is arguing that contract

    liability   to   one   party   can   never     form   the   basis   of   an

    indemnification claim against a third party, the argument is

    unpersuasive.    Of    the   terms       ‘vicarious,’    ‘constructive,’

    ‘derivative’     and   ‘technical’       liability,     only   ‘vicarious

    liability’ is a recognized term of art, and it is typically

    used to describe liability imposed by agency law. The Florida

    Supreme Court’s analysis in Houdaille strongly suggests that

    the other three terms,         ‘constructive,’        ‘derivative,’      and

    ‘technical,’ are meant merely to capture the concept that the

    party seeking indemnity must be without fault.”).

         Upon review, the Court concludes that, although Ford

    could have included more detail, Ford has sufficiently pled

    a claim for common law indemnification. Ford alleges that he

    is faultless because Crystal Clear alone has incurred the

    debt at issue in Solar City’s claims and that he is merely

    “vicariously liable” for Solar City’s claims. (Doc. # 16 at

    3-4). And Ford’s former ownership interest in Crystal Clear

    plausibly qualifies as a special relationship. At this stage,

    these allegations are sufficient. Crystal Clear will have


                                         8
Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 9 of 10 PageID 273




    another opportunity to challenge this claim at the summary

    judgment stage.

          Finally,      Crystal   Clear     has    not   established       that

    dismissal under the doctrine of forum non conveniens is

    appropriate.     Although     the   Membership       Interest     Purchase

    Agreements through which Ford sold his interest in Crystal

    Clear include an exclusive forum selection clause, these

    agreements do not form the basis of Ford’s claim.                      Ford

    clarifies in his response that “the ongoing litigation is not

    related to the Purchase Agreements and they are not at issue

    in   this   litigation,”      but   were   merely     attached    to   his

    Crossclaim as “evidence that [he] had sold his interest in

    [Crystal Clear] prior to the creation of the debt at issue.”

    (Doc. # 38 at 2).

          Rather, Ford’s Crossclaim is related to the personal

    guaranty executed as part of Crystal Clear’s agreement with

    Solar City, which includes no such forum selection clause.

    Ford’s Crossclaim       is not a fairly direct result of                the

    performance    of    contractual      duties   under    the     Membership

    Interest Purchase Agreements. See Bailey v. ERG Enterprises,

    LP, 705 F.3d 1311, 1317 (11th Cir. 2013)(“A claim ‘relates

    to’ a contract when ‘the dispute occurs as a fairly direct

    result of the performance of contractual duties.’ Moreover,


                                        9
Case 8:19-cv-02538-VMC-TGW Document 39 Filed 12/11/19 Page 10 of 10 PageID 274




    the fact that a dispute could not have arisen but for an

    agreement does not mean that the dispute necessarily ‘relates

    to’ that agreement.” (citations omitted)). Thus, the forum

    selection    clause    in    the     Membership       Interest   Purchase

    Agreements     does    not    require        that     the   common     law

    indemnification claim be brought in Texas.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

          Crossclaim-Defendant         Crystal    Clear     Concepts,    LLC’s

    Motion to Dismiss Crossclaim (Doc. # 24) is DENIED. Crystal

    Clear’s Answer is due 14 days from the date of this Order.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    11th day of December, 2019.




                                        10
